DETAILED ACTION
	This is the first action on the merits. Claims 1-17 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2020 has been considered by the examiner.

Specification
The disclosure is objected to because of the following minor informality: in paragraph [0051], “The method 300 may be utilized” appears as if it should read “The method 3000 may be utilized” based on the examiner’s understanding.  
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following minor informality: claim 10 is missing a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wisniowski (US 2018/0004214 A1), in view of Powers (US 2012/0072052 A1), Jung (US 7,751,969 B1), and Abari (US 2019/0196503 A1).

Regarding claim 1, Wisniowski discloses an apparatus for remote support of autonomous operation of a vehicle (In fig. 1 and paragraph [0036], Wisniowski discloses a routing and vehicle assistance system 100 including a remote vehicle assistance system 102), the apparatus comprising:
a memory (In paragraph [0062], Wisniowski discloses that remote vehicle assistance system 102 is “embodied in a computer system that includes one or more processors 150 and computer readable instructions for implementing the computer functions described herein”; the examiner understands the computer system must inherently contain memory to store the instructions as disclosed); and

receive, from a vehicle traversing a driving route from a start point to an end point at a destination (In paragraph [0081], Wisniowski discloses that vehicle system 104 determines a route “from a current location of the vehicle 10 to a selected destination”), an assistance request signal (In paragraph [0063], Wisniowski discloses that the vehicle system 104 includes a blockage arbiter 108 that determines that assistance from the remote vehicle assistance system is required and correspondingly outputs remote assistance decision data 136 (assistance request signal) to the assistance router 130; see also paragraph [0073], where Wisniowski discloses that “the assistance router 130 functions to route assistance requests generated at a vehicle system 104 to an assistor” for example, a vehicle assistance tool 152 (of vehicle assistance system 102 embodied by processors 150 as described above)) identifying an inability of the vehicle stopped at the destination to reach the end point (In paragraph [0063], Wisniowski discloses that the blockage arbiter 108 determines that assistance from the remote vehicle assistance system is required based on detecting for example “unexpected road changes (e.g. construction work) from computer vision system 74 and/or an indication that the vehicle is not moving or not progressing”; the examiner understands that remote assistance will be requested whenever the vehicle is unable to reach the endpoint, including when the vehicle is stopped at the destination but has not yet reached the end point); 
generate a first map display including a representation of a geographical area and the vehicle within the geographical area (In paragraph [0066], Wisniowski discloses that vehicle assistance tool 152 includes a “display 154 showing an actual view of the circumstances around the autonomous vehicle 10” on which the operator can “draw new boundary lines or a new travel lane”; see also paragraphs [0057] 
receive, from the vehicle, sensor data from one or more sensing devices of the vehicle (In paragraphs [0070]-[0071], where vehicle assistance tool 152 (of the remote vehicle assistance system 102) receives assistance data transmitted as part of an assistance request including “raw sensor data (e.g., the view of a camera of the autonomous vehicle 10)”);
generate a remote support interface including the first map display and the sensor data (In paragraph [0070], Wisniowski discloses that the vehicle assistance tool 152 (of the remote vehicle assistance system 102) “enables a human expert to view assistance data (e.g., transmitted as part of an assistance request)” where the assistance data includes the first map display and sensor data as described above); and
transmit instruction data to the vehicle (In paragraph [0066], Wisniowski discloses, via the vehicle assistance tool 152 (of the remote vehicle assistance system 102), “generating and/or selecting a proposed route for traversing the assistance-desired scenario and transmitting the proposed route to the autonomous vehicle 10 for implementation and/or execution”) wherein the instruction data comprises interim points between a current location of the vehicle and the end point that form an extended driving route ((In paragraph [0066], Wisniowski discloses via the vehicle assistance tool 152 (of the remote vehicle assistance system 102) “generating and/or selecting a proposed route for traversing the assistance-desired scenario and transmitting the proposed route to the autonomous vehicle 10 for 
Wisniowski does not explicitly disclose generating a remote support interface including a georeferenced high resolution satellite image; and
transmitting instruction data to the vehicle that includes an alternative end point at the destination responsive to an input signal provided to the remote support interface, wherein at least a portion of the extended driving route located in an unmapped portion of the geographical area.
However, Powers teaches generating a remote support interface including a georeferenced satellite image (In fig. 3 and paragraph [0056], Powers teaches displaying (to an operator of a remote vehicle) layering an indoor map precisely on top of a satellite image using the vehicle’s gyrodometry and GPS data; the examiner understands the use of GPS to indicate that the satellite image is georeferenced); and
transmitting instruction data to the vehicle wherein the instruction data comprises interim points between a current location of the vehicle and the end point that form an extended driving route, at least a portion of the extended driving route located in an unmapped portion of the geographical area (In figs. 11 and 17A-17C and paragraphs [0074]-[0077], Powers teaches directing a remote vehicle along a route in an unmapped area dictated by the waypoint selection of an operator; the examiner understands the waypoints to be interim points located in an unmapped area).
Powers is considered to be analogous to the claimed invention in that they both pertain to providing remote support to an autonomously operating vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement providing a satellite image in the remote support interface as taught by Powers with the apparatus of Wisniowski, where the satellite image can provide geolocation context for the vehicle’s position to the remote operator. This is advantageous where a more contextualized understanding of the vehicle within its 
The combination of Wisniowski and Powers does not explicitly disclose generating a remote support interface including a high resolution satellite image; and
transmitting instruction data to the vehicle that includes an alternative end point at the destination responsive to an input signal provided to the remote support interface.
However, Jung teaches generating a remote support interface including a high resolution satellite image (In column 1 lines 65 to column 2, Jung teaches displaying map information via satellite photographs which scale resolution based on a structural parameter, for example “a higher resolution is output in areas of greater importance, i.e., greater accuracy of the objects to be displayed” where the examiner understands high resolution satellite images are included in the display of map information; see also column 4, lines 27-34, where Jung teaches for example, that if the entire map is displayed “at a high resolution” there will be a burden on memory usage).
Jung is considered to be analogous to the claimed invention in that they both pertain to the display of map information including high resolution satellite imagery. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement high resolution satellite imagery as taught by Jung with the apparatus of Wisniowski and Powers, where providing the highest resolution possible for a visual display, especially in the areas most relevant to 
The combination of Wisniowski, Powers, and Jung does not explicitly disclose transmitting instruction data to the vehicle that includes an alternative end point at the destination responsive to an input signal provided to the remote support interface.
However, Abari teaches transmitting instruction data to the vehicle that includes an alternative end point at the destination responsive to an input signal provided to the remote support interface (In paragraphs [0046]-[0047], Abari teaches that a transportation management system may identify and suggest an alternative destination location that would be more convenient for the vehicle, where the alternative destination location may, for example, be within a short walking distance from the original destination location or within a threshold distance from the original destination location, and send an offer to the ride requestor (input signal); the examiner understands the alternative destination location to be an alternative end point at the same “destination” where the “destination” is the area within a short walking distance or threshold distance from the original destination location).
Abari is considered to be analogous to the claimed invention in that they both pertain to determining an alternative end point at a destination for a remote autonomous vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining an alternative end point at a destination for a remote autonomous vehicle as taught by Abari with the apparatus of Wisniowski, Powers, and Jung, where the alternative destination location may be more convenient for the vehicle as suggested by Abari in paragraph [0047]. This is advantageous in that by, for example, changing the end point to a location that is more easily accessed by the autonomous vehicle, the vehicle may sooner navigate to its next destination, increasing the efficiency of the system.


Wisniowski discloses wherein the sensor data comprises at least one of image data from an image capture device of the vehicle (In paragraphs [0070]-[0071], where vehicle assistance tool 152 (of the remote vehicle assistance system 102) receives assistance data transmitted as part of an assistance request including “raw sensor data (e.g., the view of a camera of the autonomous vehicle 10)”) or object detection information (In paragraphs [0070]-[0071], where vehicle assistance tool 152 (of the remote vehicle assistance system 102) receives assistance data transmitted as part of an assistance request including processed sensor data (e.g., “a camera view overlaid with object identification indicators placed by the autonomous vehicle's controller 34”)).

Regarding claim 3, the combination of Wisniowski, Powers, Jung, and Abari discloses the apparatus of claim 1.
Abari teaches wherein the memory comprises storage for at least two end points at the destination (In paragraph [0047], Abari teaches that the system may determine the alternate destination route “by sampling various alternative destination locations within a threshold distance from the original destination location and seeing if any of the associated detour cost is sufficiently low (e.g., within a predetermined threshold cost)” where the examiner understands that the system must be able to store at least the original destination location and various alternative destination locations in memory in order to calculate a detour cost as disclosed).
It would be obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to implement storing at least two end points at the destination in memory as taught by Abari in the apparatus of Wisniowski, Powers, and Jung where doing so allows the apparatus to compare the end points as suggested by Abari in paragraph [0047]. This is advantageous in that a 

Regarding claim 6, the combination of Wisniowski, Powers, Jung, and Abari discloses the apparatus of claim 1.
Abari teaches wherein the alternative end point is a new end point (In paragraph [0047], Abari teaches that “for instance, the alternative destination location may be determined by finding the closest point along the vehicle's current route to the original destination location and determining whether that point is within a short walking distance from the original destination location”; the examiner understands that because the “closest point” may be any point along the vehicle’s route, the alternative destination location is “new”) within a mapped portion of the geographical area (In paragraph [0067], Abari teaches that the autonomous vehicle may determine its navigation route based on map data, where the examiner understands that the determination of the alternative destination location based on the route as described above may be in a mapped region).
It would be obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to implement setting an alternative end point as a new end point as taught by Abari with the apparatus of Wisniowski, Powers, and Jung, where the system can determine any point which is the most advantageous, for example a point along the route closest to the original destination as suggested by Abari, to be the alternative destination location, increasing the flexibility of the system.

Regarding claim 8, the combination of Wisniowski, Powers, Jung, and Abari discloses the apparatus of claim 1.

    PNG
    media_image1.png
    544
    655
    media_image1.png
    Greyscale

Figure 11 of Powers (US 2012/0072052 A1)

Powers teaches wherein the alternative end point is a new end point in the unmapped portion of the geographical area (In fig. 11 and paragraph [0074], Powers teaches an example in which a remote vehicle is routed from a mapped area to an endpoint in an unmapped area via waypoints selected by the user; see also paragraph [0066], where Powers teaches that the waypoints may be created by clicking anywhere on the map view, where the examiner understands an embodiment in which the selected end point is “new”), and the extended driving route includes a path through the unmapped portion to the new end point at the destination (See fig. 11, where the route is visually depicted as traversing through an unmapped portion to the end point).


Regarding claim 13, the combination of Wisniowski, Powers, Jung, and Abari discloses the apparatus of claim 1.
Wisniowksi discloses wherein the assistance request signal is responsive to at least one of a closed entrance at the destination between a current location of the vehicle and the end point, or a closed sidewalk at the destination between the current location of the vehicle and the end point (In paragraph [0063], Wisniowski discloses that the vehicle system 104 includes a blockage arbiter 108 that, based on detecting for example “unexpected road changes (e.g. construction work) from computer vision system 74 and/or an indication that the vehicle is not moving or not progressing” initiates a remote assistance mode “in which communication is established with the remote vehicle assistance system 102”; the examiner understands that the blockage arbiter would be responsive to a closed entrance or closed sidewalk, where the vehicle would not move or progress in these scenarios, for example, construction work may be one reason why a sidewalk is closed).

Regarding claim 14, Wisniowski discloses a method for providing remote support of autonomous operation of a vehicle (In fig. 1 and paragraph [0036], Wisniowski discloses a routing and vehicle assistance system 100 including a remote vehicle assistance system 102 to provide remote assistance to an autonomous vehicle 10), the method comprising:

generating a first map display including a representation of a geographical area and the vehicle within the geographical area (In paragraph [0066], Wisniowski discloses that vehicle assistance tool 152 includes a “display 154 showing an actual view of the circumstances around the autonomous vehicle 10” on which the operator can “draw new boundary lines or a new travel lane”; see also paragraphs [0057] and [0070]-[0071] where Wisniowski discloses that “positioning system 76 processes sensor data along with other data to determine a position (e.g., a local position relative to a map, an exact position relative to lane of a road, vehicle heading, velocity, etc.) of the vehicle 10 relative to the environment” and that vehicle assistance tool 152 (of the remote vehicle assistance system 102) receives assistance data 
receiving, from the vehicle, sensor data from one or more sensing devices of the vehicle (In paragraphs [0070]-[0071], where vehicle assistance tool 152 (of the remote vehicle assistance system 102) receives assistance data transmitted as part of an assistance request including “raw sensor data (e.g., the view of a camera of the autonomous vehicle 10)”);
generating a remote support interface including the first map display and the sensor data (In paragraph [0070], Wisniowski discloses that the vehicle assistance tool 152 (of the remote vehicle assistance system 102) “enables a human expert to view assistance data (e.g., transmitted as part of an assistance request)” where the assistance data includes the first map display and sensor data as described above); and
transmitting instruction data to the vehicle (In paragraph [0066], Wisniowski discloses via the vehicle assistance tool 152 (of the remote vehicle assistance system 102) “generating and/or selecting a proposed route for traversing the assistance-desired scenario and transmitting the proposed route to the autonomous vehicle 10 for implementation and/or execution”) wherein the instruction data comprises interim points between a current location of the vehicle and the end point that form an extended driving route ((In paragraph [0066], Wisniowski discloses via the vehicle assistance tool 152 (of the remote vehicle assistance system 102) “generating and/or selecting a proposed route for traversing the assistance-desired scenario and transmitting the proposed route to the autonomous vehicle 10 for implementation and/or execution”; the examiner understands that the proposed alternative route inherently includes interim points).
Wisniowski does not explicitly disclose generating a remote support interface including a georeferenced high resolution satellite image; and

However, Powers teaches generating a remote support interface including a georeferenced satellite image (In fig. 3 and paragraph [0056], Powers teaches displaying (to an operator of a remote vehicle) layering an indoor map precisely on top of a satellite image using the vehicle’s GPS data; the examiner understands the use of GPS to indicate that the satellite image is georeferenced, and that the image have at least a high enough quality to support remote operation of the vehicle); and
transmitting instruction data to the vehicle wherein the instruction data comprises interim points between a current location of the vehicle and the end point that form an extended driving route, at least a portion of the extended driving route located in an unmapped portion of the geographical area (In figs. 11 and 17A-17C and paragraphs [0074]-[0077], Powers teaches directing a remote vehicle along a route dictated by the waypoint selection of an operator; the examiner understands the waypoints to be interim points located in an unmapped area).
Powers is considered to be analogous to the claimed invention in that they both pertain to providing remote support to an autonomously operating vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement providing a satellite image in the remote support interface as taught by Powers with the apparatus of Wisniowski, where the satellite image can provide geolocation context for the vehicle’s position to the remote operator. This is advantageous where a more contextualized understanding of the vehicle within its environment facilitates an improved capability for the operator to provide remote assistance. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement directing the remote vehicle through an unmapped area as taught by Powers with the apparatus of Wisniowski, where the senor data collected by the remote vehicle in the 
The combination of Wisniowski and Powers does not explicitly disclose generating a remote support interface including a high resolution satellite image; and
transmitting instruction data to the vehicle that includes an alternative end point at the destination responsive to an input signal provided to the remote support interface.
However, Jung teaches generating a remote support interface including a high resolution satellite image (In column 1 lines 65 to column 2, Jung teaches displaying map information via satellite photographs which scale resolution based on a structural parameter, for example “a higher resolution is output in areas of greater importance, i.e., greater accuracy of the objects to be displayed” where the examiner understands high resolution satellite images are included in the display of map information; see also column 4, lines 27-34, where Jung teaches for example, that if the entire map is displayed “at a high resolution” there will be a burden on memory usage).
Jung is considered to be analogous to the claimed invention in that they both pertain to the display of map information including high resolution satellite imagery. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement high resolution satellite imagery as taught by Jung with the apparatus of Wisniowski and Powers, where providing the highest resolution possible for a visual display, especially in the areas most relevant to navigation as Jung suggests, provides the best information of the surrounding context of the vehicle and facilitates more effective remote support in turn.
The combination of Wisniowski, Powers, and Jung does not explicitly disclose transmitting instruction data to the vehicle that includes an alternative end point at the destination responsive to an input signal provided to the remote support interface.

Abari is considered to be analogous to the claimed invention in that they both pertain to determining an alternative end point at a destination for a remote autonomous vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining an alternative end point at a destination for a remote autonomous vehicle as taught by Abari with the apparatus of Wisniowski, Powers, and Jung, where the alternative destination location may be more convenient for the vehicle as suggested by Abari in paragraph [0047]. This is advantageous in that by, for example, changing the end point to a location that is more easily accessed by the autonomous vehicle, the vehicle may sooner navigate to its next destination, increasing the efficiency of the system.

Regarding claim 15, the combination of Wisniowski, Powers, Jung, and Abari discloses the method of claim 14.
Wisniowski discloses wherein the instruction data comprises at least one of a stop position along the extended driving route (In paragraph [0052], Wisniowski discloses that a ride request indicates 

Regarding claim 16, the combination of Wisniowki, Powers, Jung, and Abari discloses the method of claim 14.
Wisniowski discloses wherein the extended driving route to the alternative end point is based on at least the end point at the destination (In paragraph [0066], Wisniowski discloses via the vehicle assistance tool 152 (of the remote vehicle assistance system 102) “generating and/or selecting a proposed route for traversing the assistance-desired scenario and transmitting the proposed route to the autonomous vehicle 10 for implementation and/or execution” where the examiner understands that the route must inherently be based at least in part on the end point at the destination in order to reach the end point via the driving route) or local traffic rules or norms (In paragraph [0067], Wisniowski discloses an example of an assistance-desired scenario when, for example, roads are being repainted and/or there is construction, “in which a two-way road becomes a bi-directional one way shared road that may include traffic signal controllers (e.g., human traffic guidance) and the like” where “the remote vehicle assistance system 102 is configured to intervene to provide one or more routing options to the autonomous vehicle 10”; the examiner understands this scenario to exemplify one example of a route based at least in part on local traffic rules or norms).

Claims 4-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wisniowski, Powers, Jung, and Abari, in view of Eyler (US 2019/0017839 A1).

Regarding claim 4, the combination of Wisniowski, Powers, Jung, and Abari discloses the apparatus of claim 3.

Eyler teaches wherein the input signal comprises a selection of the alternative end point from the at least two end points (In paragraphs [0151]-[0154], Eyler teaches that the augmented reality transportation system 106 determines more than one location as possible drop-off locations for selection by the user; see also paragraph [0069] where Eyler teaches that the drop-off location is a specific position or area at the desired destination).
Eyler is considered to be analogous to the claimed invention in that they both pertain to remotely determining an alternate end point for a vehicle at a destination. It would be obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to implement selection of the alternative end point as taught by Eyler with the apparatus of Wisniowski, Powers, Jung and Abari where doing so is advantageous in that it allows the user of the vehicle to ultimately decide the final destination of the route, facilitating an improved usability of the apparatus by prioritizing convenience of the user.

Regarding claim 5, the combination of Wisniowski, Powers, Jung, Abari, and Eyler discloses the apparatus of claim 4.

    PNG
    media_image1.png
    544
    655
    media_image1.png
    Greyscale

Figure 11 of Powers (US 2012/0072052 A1)

Powers teaches wherein the alternative end point is within the unmapped portion of the geographical area (In fig. 11 and paragraph [0074], Powers teaches an example in which a remote vehicle is routed from a mapped area to an endpoint in an unmapped area), and the input signal further comprises the extended driving route from a mapped portion of the geographical area through the unmapped portion of the geographical area to the alternative end point (In fig. 11 and paragraph [0074], Powers teaches that the remote vehicle “has been directed by user waypoint selection” where the examiner understands the waypoint selection to be the input signal; see fig. 11 where the route is 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement directing the remote vehicle through an unmapped area as taught by Powers with the apparatus of Wisniowski, Jung, Abari, and Eyler where the senor data collected by the remote vehicle in the unmapped area can be used to create a map of the area, as suggested by Powers in paragraph [0074]. This is advantageous in that it facilitates improving remote assistance for future operation of vehicles in the previously unmapped area.

Regarding claim 7, the combination of Wisniowski, Powers, Jung, and Abari discloses the apparatus of claim 6, but does not explicitly disclose wherein the processor is configured to execute instructions stored in the memory to:
store the new end point in a set of possible end points for the destination.
However, Eyler teaches wherein the processor (In paragraph [0213], Eyler discloses processor 1102 of augmented reality transportation system 106) is configured to execute instructions stored in the memory (In paragraph [0214], Eyler discloses that “processor(s) 1102 includes hardware for executing instructions, such as those making up a computer program” stored in “an internal register, an internal cache, memory 1104, or a storage device 1106”) to:
store the new end point (In paragraph [0039], Eyler discloses that the augmented reality transportation system gathers historical information for the travel route and drop-off location for each vehicle; see also paragraph [0069], where Eyler teaches that “the desired destination refers to the end locale that the passenger desires to visit, the drop-off location, on the other hand, refers to a more specific portion of sidewalk, grass, or other area to which the transportation vehicle will travel to drop off the passenger”) in a set of possible end points for the destination (In paragraph [0151], Eyler 
It would be obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to implement storing the end point as taught by Eyler in the apparatus of Wisniowski, Powers, Jung, and Abari, where doing so allows the system to determine, for example, a most popular end point from the historical data as suggested by Eyler in paragraph [0151].

Regarding claim 9, The combination of Wisniowski, Powers, Jung, and Abari discloses the apparatus of claim 8, but does not explicitly disclose wherein the processor is configured to execute instructions stored in the memory to:
store the new end point in a set of possible end points for the destination; and
store the path through the unmapped portion to the new end point.
However, Eyler teaches wherein the processor (In paragraph [0213], Eyler discloses processor 1102 of augmented reality transportation system 106) is configured to execute instructions stored in the memory (In paragraph [0214], Eyler discloses that “processor(s) 1102 includes hardware for executing instructions, such as those making up a computer program” stored in “an internal register, an internal cache, memory 1104, or a storage device 1106”) to:
store the new end point (In paragraph [0039], Eyler discloses that the augmented reality transportation system gathers historical information for the travel route and drop-off location for each vehicle; see also paragraph [0069], where Eyler teaches that “the desired destination refers to the end locale that the passenger desires to visit, the drop-off location, on the other hand, refers to a more specific portion of sidewalk, grass, or other area to which the transportation vehicle will travel to drop off the passenger”) in a set of possible end points for the destination (In paragraph [0151], Eyler 
store the path through the unmapped portion to the new end point (In paragraph [0039], Eyler discloses that the augmented reality transportation system gathers historical information for the travel route and drop-off location for each vehicle; the examiner understands that the path through the unmapped portion as taught by Powers is able to stored in the manner as taught by Eyler).
It would be obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to implement storing the end point and route as taught by Eyler in the apparatus of Wisniowski, Powers, Jung, and Abari, where “analyzing the historical information to identify previous pickup locations, drop-off locations, as well as previous routes that were desirable in the past, generally enables the augmented reality transportation system to predict locations and routes that are more desirable than others for future determinations” as suggested by Eyler in paragraph [0048].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wisniowski, Powers, Jung, and Abari, in view of Neven (US 8860787 B1).
The combination of Wisniowski, Powers, Jung, and Abari discloses the apparatus of claim 1, but does not explicitly disclose wherein the remote support interface includes publicly-available street view data.
However, Neven teaches wherein the remote support interface includes publicly-available street view data (In fig. 4 and column 9 lines 21-41, Neven teaches an interface for telepresence sharing with remote vehicles, including indications of available remote vehicles “in an existing map application, such as Google Maps with Street View”; the examiner understands Google Maps Street View to be an example of publicly-available street view data).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wisniowski, Powers, Jung, and Abari, in view of Shioda (US 2011/0213551 A1).
The combination of Wisniowski, Powers, Jung and Abari discloses the apparatus of claim 1.
Wisniowski discloses wherein the assistance request signal comprises an automated signal from the vehicle responsive to the vehicle stopping for a defined time (In paragraph [0085], Wisniowski discloses that the blockage arbiter 108 triggers remote assistance upon, for example, “the position system 76 perceiving the car not moving for a certain amount of time”).
The combination of Wisniowski, Powers, Jung, and Abari does not explicitly disclose wherein the assistance request signal comprises an automated signal from the vehicle responsive to the vehicle stopping within a defined distance of the destination.
However, Shioda teaches wherein the assistance request signal comprises an automated signal from the vehicle responsive to the vehicle stopping within a defined distance of the destination (In fig. 6 and paragraphs [0075]-[0076], Shoida teaches that when the engine of the vehicle is stopped (the vehicle stopping), the on-board device 10 determines if the navigation destination has been reached by determining if the present location is within a predetermined distance X (m) from the destination, and if 
Shioda is considered to be analogous to the claimed invention in that they both pertain to determining whether a vehicle requires assistance based on the detection of the vehicle stopping within a defined distance of the destination. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement sending an automated request signal based on the vehicle stopping within a defined distance of the destination as taught by Shioda with the apparatus of Wisniowski, Powers, Jung, and Abari, where doing so allows the system to differentiate “whether the vehicle has stopped for a rest or for a difficulty in arriving at the destination” as suggested by Shioda in paragraph [0050]. This is advantageous, especially in conjunction with detecting the vehicle stopping for a defined amount of time as disclosed by Wisniowski, where the system can prevent requesting or starting the remote assistance unnecessarily.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wisniowski, Powers, Jung, and Abari, in view of Kentley (US 2017/0132934 A1).
	The combination of Wisniowski, Powers, Jung, and Abari discloses the method of claim 14, but does not explicitly discloses wherein the remote support interface comprises at least one of data from infrastructure sensor devices, or local rules or norms overlaying the first map display.
However, Kentley teaches wherein the remote support interface comprises at least one of data from infrastructure sensor devices, or local rules or norms overlaying the first map display (In fig. 10 and paragraph [0085], Kentley teaches a teleoperator interface for remote support of an autonomous vehicle, including a speed limit 1024 that is presented to the teleoperator; the examiner understands the speed limit to be one example of local rules or norms).
.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Magzimof (US 2019/0179305 A1) discloses a virtually augmented remote support system for an autonomous vehicle.
Perez (US 2019/0122322 A1) discloses storing a plurality of alternative delivery destinations for a plurality of entity/location profiles, for example, different delivery sites for different types of deliveries.
Oshida (US 6,374,183 N1) discloses a navigation system to provide route guidance to a destination in an unmapped area.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665